                           Case 17-40327-KKS         Doc 39      Filed 04/19/19         Page 1 of 13




                                          UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF FLORIDA
                                                TALLAHASSEE DIVISION

       In re: WILSON, DON THORNTON                           §      Case No. 17-40327-KKS
                                                             §
                                                             §
                                                             §
                    Debtor(s)


                                CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                                REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                                ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)




              Mary W. Colón, chapter 7 trustee, submits this Final Account, Certification that the Estate has been
      Fully Administered and Application to be Discharged.

               1) All funds on hand have been distributed in accordance with the Trustee’s Final Report and, if
      applicable, any order of the Court modifying the Final Report. The case is fully administered and all assets and
      funds which have come under the trustee’s control in this case have been properly accounted for as provided
      by law. The trustee hereby requests to be discharged from further duties as a trustee.

               2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims discharged
      without payment, and expenses of administration is provided below:



      Assets Abandoned:    $142,900.00                             Assets Exempt:      $143,220.00
      (without deducting any secured claims)

      Total Distributions to Claimants:   $840.05                  Claims Discharged
                                                                   Without Payment:      $47,224.69


      Total Expenses of Administration:    $987.48




               3) Total gross receipts of $5,728.85 (see Exhibit 1), minus funds paid to the debtor and third parties
      of $3,901.32 (see Exhibit 2), yielded net receipts of $1,827.53 from the liquidation of the property of the estate,
      which was distributed as follows:




UST Form 101-7-TDR ( 10 /1/2010)
                          Case 17-40327-KKS          Doc 39      Filed 04/19/19      Page 2 of 13




                                               CLAIMS               CLAIMS                CLAIMS                CLAIMS
                                             SCHEDULED             ASSERTED              ALLOWED                 PAID


   SECURED CLAIMS (from
   Exhibit 3)                                     $65,853.00            $1,197.99            $1,197.99                 $0.00
   PRIORITY CLAIMS:
   CHAPTER 7 ADMIN. FEES AND
   CHARGES (from Exhibit 4)
                                                       $0.00              $987.48              $987.48              $987.48


   PRIOR CHAPTER ADMIN.
   FEES AND CHARGES (from
   Exhibit 5)                                          $0.00                $0.00                $0.00                 $0.00

   PRIORITY UNSECURED CLAIMS
   (from Exhibit 6)                                    $0.00                $0.00                $0.00                 $0.00

   GENERAL UNSECURED CLAIMS
   (from Exhibit 7)                               $46,464.00           $43,045.74           $43,045.74              $840.05


   TOTAL DISBURSEMENTS                           $112,317.00           $45,231.21           $45,231.21             $1,827.53




                 4) This case was originally filed under chapter 7 on 07/27/2017. The case was pending for 20
      months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to the United States
      Trustee.

               6) An individual estate property record and report showing the final accounting of the assets of the estate is
      attached as Exhibit 8. The cash receipts and disbursements records for each estate bank account, showing the final
      accounting of the receipts and disbursements of estate funds is attached as Exhibit 9.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
      and correct.




      Dated:        03/21/2019                        By: /s/ Mary W. Colon, Chapter 7 Trustee
                                                                          Trustee




      STATEMENT This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork
      Reduction Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-TDR ( 10 /1/2010)
                               Case 17-40327-KKS                 Doc 39         Filed 04/19/19           Page 3 of 13




                                                                    EXHIBITS TO
                                                                  FINAL ACCOUNT

EXHIBIT 1 – GROSS RECEIPTS

                                                                                              UNIFORM                             $ AMOUNT
     DESCRIPTION
                                                                                             TRAN. CODE1                          RECEIVED

 TV, Laptop, Tablet                                                                             1129-000                               $220.00

 2017 tax refund                                                                                1224-000                             $5,172.42

 Household Goods                                                                                1129-000                               $200.00

 Checking Account: Centennial Bank                                                              1129-000                               $136.43

                             TOTAL GROSS RECEIPTS                                                                                    $5,728.85

 1
  The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.




EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                                    UNIFORM                      $ AMOUNT
     PAYEE                                                  DESCRIPTION
                                                                                                   TRAN. CODE                       PAID

 WILSON, DON THORNTON                      REFUND NON-ESTATE FUNDS PER                                8500-002                       $3,901.32
                                           ORDER DOC. 28

 TOTAL FUNDS PAID TO DEBTOR
                                                                                                                                     $3,901.32
       & THIRD PARTIES




EXHIBIT 3 - SECURED CLAIMS



                                             UNIFORM              CLAIMS
     Claim                                                                                  CLAIMS                  CLAIMS           CLAIMS
                 CLAIMANT                     TRAN.             SCHEDULED
      NO.                                                                                  ASSERTED                ALLOWED            PAID
                                              CODE            (from Form 6D)


       1        Doris Maloy, Leon             4700-000                      $0.00              $1,197.99             $1,197.99           $0.00
                County Tax Collector
      N/F       First Commerce Cu             4110-000                $65,853.00                       NA                  NA                NA

                   TOTAL SECURED                                      $65,853.00               $1,197.99             $1,197.99           $0.00




UST Form 101-7-TDR ( 10 /1/2010)
                          Case 17-40327-KKS           Doc 39     Filed 04/19/19    Page 4 of 13




EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                      UNIFORM          CLAIMS            CLAIMS                 CLAIMS          CLAIMS
   PAYEE                               TRAN.         SCHEDULED          ASSERTED               ALLOWED           PAID
                                       CODE

 Trustee, Fees - Mary W. Colon,       2100-000                 NA            $456.88             $456.88            $456.88
 chapter 7 trustee
 Trustee, Expenses - Mary W. Colon,   2200-000                 NA             $85.60              $85.60             $85.60
 chapter 7 trustee
 Charges, U.S. Bankruptcy Court       2700-000                 NA            $335.00             $335.00            $335.00

 Banking and Technology Service       2600-000                 NA            $110.00             $110.00            $110.00
 Fee - Rabobank, N.A.
 TOTAL CHAPTER 7 ADMIN. FEES
                                                               NA            $987.48             $987.48            $987.48
        AND CHARGES




EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                             UNIFORM           CLAIMS              CLAIMS           CLAIMS                 CLAIMS
         PAYEE
                            TRAN. CODE       SCHEDULED            ASSERTED         ALLOWED                  PAID

                                                           None




 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS


                                                                                 CLAIMS
                                                 UNIFORM       CLAIMS
 CLAIM                                                                          ASSERTED          CLAIMS      CLAIMS
                      CLAIMANT                    TRAN.     SCHEDULED
  NO.                                                                        (from Proofs of     ALLOWED       PAID
                                                  CODE     (from Form 6E)
                                                                                  Claim)


                                                           None




UST Form 101-7-TDR ( 10 /1/2010)
                          Case 17-40327-KKS     Doc 39     Filed 04/19/19         Page 5 of 13




 EXHIBIT 7 – GENERAL UNSECURED CLAIMS


                                                                    CLAIMS
                                   UNIFORM        CLAIMS
                                                                   ASSERTED              CLAIMS       CLAIMS
 CLAIM NO.        CLAIMANT          TRAN.      SCHEDULED
                                                                (from Proofs of         ALLOWED        PAID
                                    CODE      (from Form 6F)
                                                                     Claim)

     2       Discover Bank         7100-000        $15,131.00         $15,774.66         $15,774.66    $307.85


     3       Discover Bank         7100-000         $7,905.00          $8,487.69          $8,487.69    $165.64


     4       Capital One Bank      7100-000         $5,987.00          $6,189.09          $6,189.09    $120.78
             (USA), N.A.

     5       Midland Funding LLC   7100-000         $9,149.00          $8,991.54          $8,991.54    $175.47


     6       Midland Funding LLC   7100-000         $3,273.00          $3,602.76          $3,602.76     $70.31


    N/F      Chase Card            7100-000         $5,019.00                NA                  NA        NA


            TOTAL GENERAL
           UNSECURED CLAIMS                        $46,464.00         $43,045.74         $43,045.74    $840.05




UST Form 101-7-TDR ( 10 /1/2010)
                                          Case 17-40327-KKS                       Doc 39       Filed 04/19/19              Page 6 of 13

                                                               Form 1
                                                                                                                                                            Exhibit 8
                                           Individual Estate Property Record and Report                                                                     Page: 1

                                                            Asset Cases
Case No.:    17-40327-KKS                                                                        Trustee Name:      (290330) Mary W. Colón
Case Name:         WILSON, DON THORNTON                                                          Date Filed (f) or Converted (c): 07/27/2017 (f)
                                                                                                 § 341(a) Meeting Date:       08/21/2017
For Period Ending:         03/21/2019                                                            Claims Bar Date:      01/10/2018

                                      1                                  2                      3                      4                    5                    6

                           Asset Description                          Petition/         Estimated Net Value     Property Formally     Sale/Funds            Asset Fully
                (Scheduled And Unscheduled (u) Property)            Unscheduled        (Value Determined By        Abandoned        Received by the      Administered (FA)/
                                                                       Values                 Trustee,             OA=§554(a)           Estate            Gross Value of
                                                                                      Less Liens, Exemptions,       abandon.                             Remaining Assets
  Ref. #                                                                                 and Other Costs)

    1       2132 DanshireDr, Tallahassee, FL                          138,000.00                         0.00                                     0.00                        FA
            32308-3859, Leon County Single-family
            home, Homestead. Entire property value:
            $138,000.00

    2       2003 Chevrolet Astro, 139500 miles,                          1,000.00                        0.00                                     0.00                        FA
            Needs work.

    3       Household Goods                                                  200.00                   200.00                                    200.00                        FA
            Exemption removed on amended schedules doc. 10

    4       TV, Laptop, Tablet                                               300.00                      0.00                                   220.00                        FA
            exemption overage; Orig. Description: TV, Laptop,
            Tablet; Imported from original petition Doc# 1;
            Exemption: TV, Laptop, Tablet - Amount: 300.00

    5       Guitars and accessories                                          400.00                      0.00                                     0.00                        FA

    6       Old Clothes                                                       20.00                      0.00                                     0.00                        FA

    7       Watch, costume jewelry                                             5.00                      0.00                                     0.00                        FA

    8       Checking Account: Centennial Bank                                 20.00                   136.43                                    136.43                        FA
            Asset value changed from $156.43 on amended
            schedules doc. 10; bank statement confirms balance of
            $156.43

    9       Savings Account: Centennial Bank                                 100.00                      0.00                                     0.00                        FA

   10       Checking Account: First Commerce CU                              300.00                      0.00                                     0.00                        FA

   11       Ret. or Pension Acct.: IRA                                   3,000.00                        0.00                                     0.00                        FA

   12       20 Gage Mossberg (u)                                              75.00                      0.00                                     0.00                        FA
            Asset added on amended schedules doc. 10

   13       2017 tax refund (u)                                         Unknown                      1,900.00                               5,172.42                          FA
            total refund 5497 (3267 EIC); estate share 1271.10


   13       Assets Totals (Excluding unknown values)                 $143,420.00                    $2,236.43                              $5,728.85                    $0.00




UST Form 101-7-TDR ( 10 /1/2010)
                                  Case 17-40327-KKS            Doc 39      Filed 04/19/19           Page 7 of 13

                                                        Form 1
                                                                                                                                  Exhibit 8
                                    Individual Estate Property Record and Report                                                  Page: 2

                                                     Asset Cases
Case No.:   17-40327-KKS                                                     Trustee Name:      (290330) Mary W. Colón
Case Name:      WILSON, DON THORNTON                                         Date Filed (f) or Converted (c): 07/27/2017 (f)
                                                                             § 341(a) Meeting Date:    08/21/2017
For Period Ending:     03/21/2019                                            Claims Bar Date:     01/10/2018


 Major Activities Affecting Case Closing:



                            Motion to Pay doc. 27 filed.
                            returned debtor's voided check to Ms. Boone 4-17-18.
                            Promissory note-Equity interest in miscellaneous household goods and furnishings ($200); equity interest in
                            TV laptop, tablet ($220); Centennial Bank checking account ($136.43).
                            Total of $556.43 payable at the rate of $46.37 per month. Commence on November 15, 2017. Paid in full 3-
                            26-18

                            objections due by 11-8-17 re: NOITS; no objections were filed
                            prepared & file NOITS doc. #17 (owed signed note)
                            notice of assets filed doc. #14
                            promissory note @ $556.43 to be signed sent 10-6-17
 Initial Projected Date Of Final Report (TFR): 10/01/2018            Current Projected Date Of Final Report (TFR):   11/13/2018 (Actual)


                     03/21/2019                                                  /s/Mary W. Colón
                        Date                                                     Mary W. Colón




UST Form 101-7-TDR ( 10 /1/2010)
                                       Case 17-40327-KKS            Doc 39           Filed 04/19/19       Page 8 of 13

                                                              Form 2                                                                   Exhibit 9
                                                                                                                                       Page: 1
                                              Cash Receipts And Disbursements Record
Case No.:              17-40327-KKS                                 Trustee Name:                   Mary W. Colón (290330)
Case Name:             WILSON, DON THORNTON                         Bank Name:                      Rabobank, N.A.
Taxpayer ID #:         **-***7395                                   Account #:                      ******0966 Checking Account
For Period Ending: 03/21/2019                                       Blanket Bond (per case limit): $250,000.00
                                                                    Separate Bond (if applicable): N/A
    1          2                          3                               4                              5                6                     7

  Trans.    Check or        Paid To / Received From     Description of Transaction      Uniform       Deposit        Disbursement       Account Balance
   Date      Ref. #                                                                    Tran. Code       $                  $

 11/17/17                Wilson, Don                  Acct #1 NOITS DOC. #17;                                46.37                                   46.37
                                                      Payment #1; note payment

              {3}                                     Acct #1 NOITS DOC. #17;           1129-000                                                     46.37
                                                      Payment #1; note payment

                                                                              $16.67

              {4}                                     Acct #1 NOITS DOC. #17;           1129-000                                                     46.37
                                                      Payment #1; note payment

                                                                              $18.33

              {8}                                     Acct #1 NOITS DOC. #17;           1129-000                                                     46.37
                                                      Payment #1; note payment

                                                                              $11.37

 11/30/17                Rabobank, N.A.               Bank and Technology Services      2600-000                               10.00                 36.37
                                                      Fee

 12/15/17                Wilson, Don                  Acct #1 NOITS DOC. #17;                                46.37                                   82.74
                                                      Payment #2; note payment

              {3}                                     Acct #1 NOITS DOC. #17;           1129-000                                                     82.74
                                                      Payment #2; note payment

                                                                              $16.67

              {4}                                     Acct #1 NOITS DOC. #17;           1129-000                                                     82.74
                                                      Payment #2; note payment

                                                                              $18.33

              {8}                                     Acct #1 NOITS DOC. #17;           1129-000                                                     82.74
                                                      Payment #2; note payment

                                                                              $11.37

 12/29/17                Rabobank, N.A.               Bank and Technology Services      2600-000                               10.00                 72.74
                                                      Fee

 01/16/18                Wilson, Don                  Acct #1 NOITS DOC. #17;                                46.37                                  119.11
                                                      Payment #3; note payment

              {3}                                     Acct #1 NOITS DOC. #17;           1129-000                                                    119.11
                                                      Payment #3; note payment

                                                                              $16.67

              {4}                                     Acct #1 NOITS DOC. #17;           1129-000                                                    119.11
                                                      Payment #3; note payment

                                                                              $18.33

              {8}                                     Acct #1 NOITS DOC. #17;           1129-000                                                    119.11
                                                      Payment #3; note payment

                                                                              $11.37

 01/31/18                Rabobank, N.A.               Bank and Technology Services      2600-000                               10.00                109.11
                                                      Fee

 02/14/18                Wilson, Don                  Acct #1 NOITS DOC. #17;                                46.37                                  155.48
                                                      Payment #4; note payment

              {3}                                     Acct #1 NOITS DOC. #17;           1129-000                                                    155.48
                                                      Payment #4; note payment

                                                                              $16.67

                                                                                 Page Subtotals:          $185.48             $30.00     true


{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)                                                    ! - transaction has not been cleared
                                       Case 17-40327-KKS            Doc 39           Filed 04/19/19         Page 9 of 13

                                                              Form 2                                                                     Exhibit 9
                                                                                                                                         Page: 2
                                              Cash Receipts And Disbursements Record
Case No.:              17-40327-KKS                                 Trustee Name:                     Mary W. Colón (290330)
Case Name:             WILSON, DON THORNTON                         Bank Name:                        Rabobank, N.A.
Taxpayer ID #:         **-***7395                                   Account #:                        ******0966 Checking Account
For Period Ending: 03/21/2019                                       Blanket Bond (per case limit): $250,000.00
                                                                    Separate Bond (if applicable): N/A
    1          2                          3                               4                                5                6                     7

  Trans.    Check or        Paid To / Received From     Description of Transaction        Uniform       Deposit        Disbursement       Account Balance
   Date      Ref. #                                                                      Tran. Code       $                  $

              {4}                                     Acct #1 NOITS DOC. #17;            1129-000                                                      155.48
                                                      Payment #4; note payment

                                                                                $18.33

              {8}                                     Acct #1 NOITS DOC. #17;            1129-000                                                      155.48
                                                      Payment #4; note payment

                                                                                $11.37

 02/28/18                Rabobank, N.A.               Bank and Technology Services       2600-000                                10.00                 145.48
                                                      Fee

 03/15/18                Wilson, Don                  Acct #1 NOITS DOC. #17;                                  46.37                                   191.85
                                                      Payment #5; noe payment

              {3}                                     Acct #1 NOITS DOC. #17;            1129-000                                                      191.85
                                                      Payment #5; noe payment

                                                                                $16.67

              {4}                                     Acct #1 NOITS DOC. #17;            1129-000                                                      191.85
                                                      Payment #5; noe payment

                                                                                $18.33

              {8}                                     Acct #1 NOITS DOC. #17;            1129-000                                                      191.85
                                                      Payment #5; noe payment

                                                                                $11.37

 03/26/18                United States Treasury       2017 tax refund~#4030 82598940                        5,497.00                                  5,688.85

              {3}                                     Acct #1 NOITS DOC. #17;            1129-000                                                     5,688.85
                                                      Payment #6

                                                                                $16.67

              {3}                                     Acct #1 NOITS DOC. #17;            1129-000                                                     5,688.85
                                                      Payment #7

                                                                                $16.67

              {3}                                     Acct #1 NOITS DOC. #17;            1129-000                                                     5,688.85
                                                      Payment #8

                                                                                $16.67

              {3}                                     Acct #1 NOITS DOC. #17;            1129-000                                                     5,688.85
                                                      Payment #9

                                                                                $16.67

              {3}                                     Acct #1 NOITS DOC. #17;            1129-000                                                     5,688.85
                                                      Payment #10

                                                                                $16.67

              {3}                                     Acct #1 NOITS DOC. #17;            1129-000                                                     5,688.85
                                                      Payment #11

                                                                                $16.67

              {3}                                     Acct #1 NOITS DOC. #17;            1129-000                                                     5,688.85
                                                      Payment #12

                                                                                $16.63

              {4}                                     Acct #1 NOITS DOC. #17;            1129-000                                                     5,688.85
                                                      Payment #6



                                                                                  Page Subtotals:         $5,543.37             $10.00     true

{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)                                                      ! - transaction has not been cleared
                                    Case 17-40327-KKS            Doc 39            Filed 04/19/19        Page 10 of 13

                                                          Form 2                                                                      Exhibit 9
                                                                                                                                      Page: 3
                                          Cash Receipts And Disbursements Record
Case No.:              17-40327-KKS                              Trustee Name:                      Mary W. Colón (290330)
Case Name:             WILSON, DON THORNTON                      Bank Name:                         Rabobank, N.A.
Taxpayer ID #:         **-***7395                                Account #:                         ******0966 Checking Account
For Period Ending: 03/21/2019                                    Blanket Bond (per case limit): $250,000.00
                                                                 Separate Bond (if applicable): N/A
    1          2                      3                                4                                 5                6                    7

  Trans.    Check or      Paid To / Received From     Description of Transaction        Uniform       Deposit        Disbursement      Account Balance
   Date      Ref. #                                                                    Tran. Code       $                  $



                                                                              $18.33

              {4}                                   Acct #1 NOITS DOC. #17;            1129-000                                                    5,688.85
                                                    Payment #7

                                                                              $18.33

              {4}                                   Acct #1 NOITS DOC. #17;            1129-000                                                    5,688.85
                                                    Payment #8

                                                                              $18.33

              {4}                                   Acct #1 NOITS DOC. #17;            1129-000                                                    5,688.85
                                                    Payment #9

                                                                              $18.33

              {4}                                   Acct #1 NOITS DOC. #17;            1129-000                                                    5,688.85
                                                    Payment #10

                                                                              $18.33

              {4}                                   Acct #1 NOITS DOC. #17;            1129-000                                                    5,688.85
                                                    Payment #11

                                                                              $18.33

              {4}                                   Acct #1 NOITS DOC. #17;            1129-000                                                    5,688.85
                                                    Payment #12

                                                                              $18.37

              {8}                                   Acct #1 NOITS DOC. #17;            1129-000                                                    5,688.85
                                                    Payment #6

                                                                              $11.37

              {8}                                   Acct #1 NOITS DOC. #17;            1129-000                                                    5,688.85
                                                    Payment #7

                                                                              $11.37

              {8}                                   Acct #1 NOITS DOC. #17;            1129-000                                                    5,688.85
                                                    Payment #8

                                                                              $11.37

              {8}                                   Acct #1 NOITS DOC. #17;            1129-000                                                    5,688.85
                                                    Payment #9

                                                                              $11.37

              {8}                                   Acct #1 NOITS DOC. #17;            1129-000                                                    5,688.85
                                                    Payment #10

                                                                              $11.37

              {8}                                   Acct #1 NOITS DOC. #17;            1129-000                                                    5,688.85
                                                    Payment #11

                                                                              $11.37

              {8}                                   Acct #1 NOITS DOC. #17;            1129-000                                                    5,688.85
                                                    Payment #12

                                                                              $11.36

              {13}                                                                      1224-00                                                    5,688.85

                                                                        $1,271.10

                                                                                Page Subtotals:              $0.00            $0.00     true


{ } Asset Reference(s)     UST Form 101-7-TDR ( 10 /1/2010)                                                      ! - transaction has not been cleared
                                     Case 17-40327-KKS                     Doc 39           Filed 04/19/19         Page 11 of 13

                                                              Form 2                                                                              Exhibit 9
                                                                                                                                                  Page: 4
                                              Cash Receipts And Disbursements Record
Case No.:              17-40327-KKS                                        Trustee Name:                      Mary W. Colón (290330)
Case Name:             WILSON, DON THORNTON                                Bank Name:                         Rabobank, N.A.
Taxpayer ID #:         **-***7395                                          Account #:                         ******0966 Checking Account
For Period Ending: 03/21/2019                                              Blanket Bond (per case limit): $250,000.00
                                                                           Separate Bond (if applicable): N/A
    1          2                          3                                       4                                5                6                      7

  Trans.    Check or        Paid To / Received From            Description of Transaction         Uniform       Deposit        Disbursement        Account Balance
   Date      Ref. #                                                                              Tran. Code       $                  $

              {13}                                                                                1224-00                                                      5,688.85

                                                                                   $3,901.32

 03/30/18                Rabobank, N.A.                     Bank and Technology Services         2600-000                                10.00                 5,678.85
                                                            Fee

 04/30/18                Rabobank, N.A.                     Bank and Technology Services         2600-000                                10.00                 5,668.85
                                                            Fee

 05/29/18     101        WILSON, DON THORNTON               REFUND NON-ESTATE FUNDS              8500-002                              3,901.32                1,767.53
                                                            PER ORDER DOC. 28

 05/31/18                Rabobank, N.A.                     Bank and Technology Services         2600-000                                10.00                 1,757.53
                                                            Fee

 06/29/18                Rabobank, N.A.                     Bank and Technology Services         2600-000                                10.00                 1,747.53
                                                            Fee

 07/31/18                Rabobank, N.A.                     Bank and Technology Services         2600-000                                10.00                 1,737.53
                                                            Fee

 08/31/18                Rabobank, N.A.                     Bank and Technology Services         2600-000                                10.00                 1,727.53
                                                            Fee

 09/28/18                Rabobank, N.A.                     Bank and Technology Services         2600-000                                  5.00                1,722.53
                                                            Fee

 10/31/18                Rabobank, N.A.                     Bank and Technology Services         2600-000                                  5.00                1,717.53
                                                            Fee

 01/23/19     102        US BANKRUPTCY COURT                Dividend paid 100.00% on             2700-000                               335.00                 1,382.53
                                                            $335.00, Clerk of the Court Costs
                                                            (includes adversary and other
                                                            filing fees); Reference:

 01/23/19     103        Capital One Bank (USA), N.A.       Dividend paid 1.95% on               7100-000                               120.78                 1,261.75
                                                            $6,189.09; Claim# 4; Filed:
                                                            $6,189.09; Reference: 1834

 01/23/19     104        Mary W. Colon, chapter 7 trustee   COMBINED CHECK FOR                                                          542.48                  719.27
                                                            TRUSTEE COMPENSATION,
                                                            EXPENSES AND INTEREST

                                                            Dividend paid 100.00% on $85.60;     2200-000                                                       719.27
                                                            Claim# ; Filed: $85.60

                                                                                       $85.60

                                                            Dividend paid 100.00% on             2100-000                                                       719.27
                                                            $456.88; Claim# ; Filed: $456.88

                                                                                      $456.88

 01/23/19     105        Discover Bank                      Combined Check for Claims#2,3                                               473.49                  245.78

                                                            Dividend paid 1.95% on               7100-000                                                       245.78
                                                            $8,487.69; Claim# 3; Filed:
                                                            $8,487.69; Reference: 9281

                                                                                      $165.64

                                                            Dividend paid 1.95% on               7100-000                                                       245.78
                                                            $15,774.66; Claim# 2; Filed:
                                                            $15,774.66; Reference: 9632

                                                                                      $307.85

                                                                                           Page Subtotals:             $0.00       $5,443.07        true



{ } Asset Reference(s)       UST Form 101-7-TDR ( 10 /1/2010)                                                              ! - transaction has not been cleared
                                       Case 17-40327-KKS                 Doc 39            Filed 04/19/19       Page 12 of 13

                                                             Form 2                                                                                   Exhibit 9
                                                                                                                                                      Page: 5
                                             Cash Receipts And Disbursements Record
Case No.:                 17-40327-KKS                                   Trustee Name:                     Mary W. Colón (290330)
Case Name:                WILSON, DON THORNTON                           Bank Name:                        Rabobank, N.A.
Taxpayer ID #:            **-***7395                                     Account #:                        ******0966 Checking Account
For Period Ending: 03/21/2019                                            Blanket Bond (per case limit): $250,000.00
                                                                         Separate Bond (if applicable): N/A
    1             2                      3                                      4                               5                      6                        7

  Trans.       Check or      Paid To / Received From          Description of Transaction       Uniform       Deposit             Disbursement          Account Balance
   Date         Ref. #                                                                        Tran. Code       $                       $

 01/23/19        106      Midland Funding LLC              Combined Check for Claims#5,6                                                   245.78                    0.00

                                                           Dividend paid 1.95% on              7100-000                                                              0.00
                                                           $8,991.54; Claim# 5; Filed:
                                                           $8,991.54; Reference: 5173

                                                                                    $175.47

                                                           Dividend paid 1.95% on              7100-000                                                              0.00
                                                           $3,602.76; Claim# 6; Filed:
                                                           $3,602.76; Reference: 2717

                                                                                     $70.31

                                             COLUMN TOTALS                                                       5,728.85                  5,728.85                 $0.00
                                                   Less: Bank Transfers/CDs                                            0.00                    0.00
                                             Subtotal                                                            5,728.85                  5,728.85
        true
                                                   Less: Payments to Debtors                                                                   0.00

                                             NET Receipts / Disbursements                                       $5,728.85               $5,728.85


                                                                                                                                                        false




{ } Asset Reference(s)        UST Form 101-7-TDR ( 10 /1/2010)                                                                ! - transaction has not been cleared
                                  Case 17-40327-KKS            Doc 39        Filed 04/19/19          Page 13 of 13

                                                       Form 2                                                                 Exhibit 9
                                                                                                                              Page: 6
                                       Cash Receipts And Disbursements Record
Case No.:           17-40327-KKS                               Trustee Name:                   Mary W. Colón (290330)
Case Name:          WILSON, DON THORNTON                       Bank Name:                      Rabobank, N.A.
Taxpayer ID #:      **-***7395                                 Account #:                      ******0966 Checking Account
For Period Ending: 03/21/2019                                  Blanket Bond (per case limit): $250,000.00
                                                               Separate Bond (if applicable): N/A




                                                                                                  NET                    ACCOUNT
                                 TOTAL - ALL ACCOUNTS                       NET DEPOSITS     DISBURSEMENTS               BALANCES
                                 ******0966 Checking Account                       $5,728.85          $5,728.85                  $0.00

                                                                                   $5,728.85                $5,728.85             $0.00




                 03/21/2019                                            /s/Mary W. Colón
                   Date                                                Mary W. Colón




UST Form 101-7-TDR (10 /1/2010)
